DETAILED ACTION
Claims 1, 3-16, and 18-30 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
As per claim 1 and 16, line 10 recites “according to the job queue”. Examiner respectfully suggests the Applicant to consider amending the claim to read “ from the job queue”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, and 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear
Amended claim 1, lines 9-10 recite: “wherein the main processor fetches a computing task corresponding a transaction nonce” it is unclear from the context 
Amended claim 1 lines 9-10 recite “a computing task corresponding a transaction nonce” and lines 12-13 recite “the computing task of a corresponding hash algorithm operation” it is unclear from the context of the claim how the computing tasks corresponds to both a transaction nonce and a hash algorithm operation. Does the computing task comprises a transaction nonce that is utilized in the look up step to assign a hash algorithm computing task/operation? Further, it is not clear how does the computing task relates to the hash algorithm operation  are these meant to be the same?
Amended claim 1 lines 10-16 recites “determines that a corresponding hash code is stored in one of the data storage areas…so as to assign the computing tasks of a corresponding hash algorithm operation to one of the processing units of the memory chips corresponding to the data index mechanism, so that the one of the processing units accesses the corresponding data storage area to perform the computing task according to a part of the sub-datasets”. Is the computing task assigned to the processing unit disposed in the memory chip with the data storage area having the hash code stored within? Claim 1 recites “so as to assign the computing task of a corresponding hash algorithm operation to one of the
Dependent claims 3-15 are dependent on claim 1 and fail to cure the deficiencies set forth above for claim 1 above. Therefore, they are rejected under the same rationale.
Claim 16 is a method type claim having similar limitations as claim 1 above. Therefore it is rejected under the same rationale.
Dependent claims 18-30 are dependent on claim 16 and fail to cure the deficiencies set forth above for claim 1 above. Therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 1 and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sirota (US 9,276,987 B1) Identifying nodes already storing indicated input data to perform distributed execution of an indicated program in a node cluster. Sirota teaches determining whether a node of a distributed computing environment comprises previously stored data required for the execution of a to-be-executed tasks and selecting a node based on the determination.
Mabuchi et al. (US 2008/0228779 A1) DATABASE SERVER CAPABLE OF RELOCATING DATA DISTRIBUTED AMONG PLURAL PROCESSORS AND RELOCATION METHOD. See at least [0006-8] and Claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195